Justice ALBIN,
concurring.
I fully concur in the opinion of the Court and add only this brief observation. I do not construe the Court’s opinion to conclude that Aldrich v. Schwartz, 258 N.J.Super. 300, 609 A.2d 507 (App.Div.1992), was decided correctly, because the issue raised in Aldrich was not before us. I only construe the opinion to hold that Aldrich is distinguishable from the present case.
Justice LONG joins in this opinion.
For affirmance — Chief Justice PORTIZ and Justices LONG, VERNIERO, LaVECCHIA, ZAZZALI, and ALBIN — 6.
Opposed — None.